Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan (Dronezon: https://www.dronezon.com/learn-about-drones-quadcopters/multispectral-sensor-drones-in-farming-yield-big-benefits/) in view of DJI Agras MG-1s (https://www.youtube.com/watch?v=UhjmCen46i0).
Regarding claim 1, Corrigan teaches an information processing device comprising: a vegetation analysis section configured to analyze a vegetation state of a monitoring area on the basis of detection information acquired from a detection unit and indicating a status of the monitoring area (e.g. Benefits Of Multispectral Imaging: 
Multispectral images are a very effective tool for evaluating soil productivity and analyzing plant health.  Viewing the health of soil and crops with the naked eye is very limited and is reactionary. Multispectral sensor technology allows the farmer to see further than the naked eye. Data from multispectral imaging has the following benefits: Identify pests, disease and weeds. Optimize pesticide usage and crop sprays through early detection. Provide data on soil fertility and refine fertilization by detecting nutrient deficiencies. Help with land management and whether to take agriculture land in or out of production or rotate crops etc. Count plants and determine population or spacing issues. Estimate crop yield. Measure irrigation. Control crop irrigation by identifying areas where water stress is suspected. Then, make improvement to land areas such as install drainage systems and waterways based on the multispectral data…All this information gives the farmer terrific insights into the health of the soil and plants (See para. 6; and Section: “Multispectral Imaging Agriculture Drones”).
Corrigan fails to explicitly teach a restricted area determination section configured to define a restricted area, where entry is restricted, in the monitoring area on the basis of the vegetation state; and a guidance information providing section configured to provide a terminal device with guidance information indicating restrictions on entry into the restricted area. However, Corrigan cites a youtube video of drone model DJI MG-1S in Section “Multispectral Camera Remote Sensing Drones”.
In the same field of crop management DJI teaches a restricted area determination section configured to define a restricted area, where entry is restricted, in the monitoring area; and a guidance information providing section configured to provide a terminal device with guidance information indicating restrictions on entry into the restricted area.
The screenshot below (timestamp 3:50-3:54) shows creation of crop zones to be treated.

    PNG
    media_image1.png
    463
    695
    media_image1.png
    Greyscale









The screenshot below (timestamp 5:05-6:10) shows creation of restricted zones marked in red.

    PNG
    media_image2.png
    904
    968
    media_image2.png
    Greyscale

One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems manage crops
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Corrigan with the features of restricted zones as taught by DJI. The motivation would have been to save farmers time and money (Section “Multispectral Camera Remote Sensing Drones”).
Regarding claim 4, see the rejection of claim 1 above. Corrigan as modified by DJI further teaches the information processing device and the terminal device according to claim 1, wherein the terminal device comprises: a presentation unit configured to present the guidance information.
The DJI screenshot below (timestamp 5:05-6:10) shows creation of guidance data.

    PNG
    media_image2.png
    904
    968
    media_image2.png
    Greyscale


Regarding claim 5, see the rejection of claim 4 above. Corrigan as modified by DJI further teaches a position detection unit configured to detect a position of its own device; a direction detection unit configured to detect a direction of the own device; and a presentation processing section configured to allow the presentation unit to present the guidance information when the position of the own device is within a predetermined range from the restricted area and the direction is within a range in a direction from the position of the own device to the restricted area.
The DJI screenshot below (timestamp 5:05-6:10) shows creation of guidance data.

    PNG
    media_image2.png
    904
    968
    media_image2.png
    Greyscale

Regarding claim 6, see the rejection of claim 5 above. Corrigan as modified by DJI further teaches wherein the position detection unit comprises: a height detection section configured to detect a height of the own device, the presentation unit comprises: a display configured to allow an outside view to pass therethrough, and the presentation processing section generates a figure obtained by projecting an outer edge of the restricted area onto the display facing the direction of the own device from the position of the own device, and allows the display to display the figure.
The DJI screenshot below (timestamp 1:00-1:10) shows radar height detection.


    PNG
    media_image3.png
    649
    959
    media_image3.png
    Greyscale



The DJI screenshot below (timestamp 5:05-6:10) shows creation of an outer edge of the restricted area and an outside view.

    PNG
    media_image2.png
    904
    968
    media_image2.png
    Greyscale


Regarding claim 7, see the rejection of claim 4 above. Corrigan as modified by DJI further teaches wherein the terminal device is a work machine that travels in the monitoring area and performs predetermined work, and the work machine comprises: the detection unit; and a position information acquisition unit con figured to acquire a position of its own machine (e.g. Corrigan: (Section: “Multispectral Camera Remote Sensing Drones; and DJI video (timestamps: 0:01-0:30; and 4:30-4:45)
Claim(s) 8 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, DJI teaches a method to generate restricted zones and guidance data out the invention (timestamp 5:05-6:10)


Allowable Subject Matter
Claim(s) 2-3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613